                  Case 19-22769                       Doc 2          Filed 04/22/19      Entered 04/22/19 16:38:56               Desc Main
                                                                        Document         Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Patrick R Bohannon
                              First Name            Middle Name              Last Name
 Debtor 2            Tina J Bohannon
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$200 per Month for 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-22769                       Doc 2            Filed 04/22/19        Entered 04/22/19 16:38:56            Desc Main
                                                                          Document           Page 2 of 6
 Debtor                Patrick R Bohannon                                                                Case number
                       Tina J Bohannon

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          For the next three tax years of 2019, 2020 and 2021, the Debtors shall pay into the Plan the net total amount of yearly state and
                          federal tax refunds that exceed $1,000 for each of the tax years identified in such section. If in an applicable tax year, the Debtors
                          receive an Earned Income Tax Credit (“EIC”) and/or an Additional Child Tax Credit (“ACTC”) on their federal tax return, the
                          Debtors may retain up to a maximum of $2,000 in tax refunds for such year based on a combination of the $1,000 allowed above
                          plus the amount of the EIC and/or ACTC credits up to an additional $1,000. On or before April 30 of each applicable tax year,
                          the Debtors shall provide the Trustee with a copy of the first two pages of filed state and federal tax returns. The Debtors shall
                          pay required tax refunds to the Trustee no later than June 30 of each such year. However, the Debtors are not obligated to pay
                          tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the Plan may reduce the plan term
                          to no less than the Applicable Commitment Period, but in no event, shall the amount paid into the Plan be less than thirty-six
                          (36) Plan Payments plus all annual tax refunds required to be paid into the plan.



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $7,200.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               5099 S Ridgeline
                               Dr Ogden, UT
 Home Point                    84405 Weber                                                Prepetition:
 Financial                     County                                       $1006.00                $0.00        0.00%                                        $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

Official Form 113                                                                      Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-22769                       Doc 2          Filed 04/22/19   Entered 04/22/19 16:38:56                Desc Main
                                                                        Document      Page 3 of 6
 Debtor                Patrick R Bohannon                                                         Case number
                       Tina J Bohannon

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $720.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 2,730.00 .
                     % of the total amount of these claims, an estimated payment of $     .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases


Official Form 113                                                               Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                   Case 19-22769                      Doc 2          Filed 04/22/19     Entered 04/22/19 16:38:56                  Desc Main
                                                                        Document        Page 4 of 6
 Debtor                Patrick R Bohannon                                                             Case number
                       Tina J Bohannon

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


             (a)           The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference in the
                           Plan.

             (b)           Any order confirming this Plan shall constitute a binding determination that the debtors have timely filed all of the information
                           required by 11 U.S.C. § 521(a)(1).

             (c)           Any allowed secured claim filed by a taxing authority not otherwise provided for by this plan shall be paid in full as part of Class
                           5 in the order of distribution, with interest at the rate set forth in the proof of claim or at 0 % per annum if no interest rate is
                           specified in the proof of claim. Interest will run from the confirmation date. For purposes of this paragraph, a taxing authority is
                           defined as a governmental entity with statutory authority to levy or lien, through which the governmental entity obtains secured
                           status. This includes, but is not limited to, any offices of the State of Utah.

             (d)           The income of the debtor shall remain property of the estate throughout the bankruptcy and not vest in the debtor pursuant to 11
                           U.S.C. Section 1327(b).

             (e)           Applicable Commitment Period. The applicable commitment period for the Plan is 36 months for below median cases and 60
                           months for above median cases, as required by § 1325(b)(4). The number of months listed in Part 2.1 for which the debtor will
                           make regular payments is an estimate only; the applicable commitment period stated here dictates the term of the Plan. Any
                           below median case may be extended as necessary not to exceed 60 months to complete the Plan payments. This is an above
                           median case (which means 60 months).

             (f)           The tax years indicated in paragraph 2.3 are intended to be for the first three years of refunds the Debtor(s) will actually receive
                           during the three-year period after the filing date. The actual tax years of the refunds may be adjusted to insure that three years of
                           tax refunds are analyzed by the Trustee and if appropriate, paid into the plan.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Patrick R Bohannon                                               X /s/ Tina J Bohannon
       Patrick R Bohannon                                                    Tina J Bohannon
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            April 22, 2019                                            Executed on      April 22, 2019

 X     /s/ Ryan Baxter                                                           Date     April 22, 2019
       Ryan Baxter
       Signature of Attorney for Debtor(s)


Official Form 113                                                               Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-22769                       Doc 2          Filed 04/22/19   Entered 04/22/19 16:38:56    Desc Main
                                                                        Document      Page 5 of 6
 Debtor                Patrick R Bohannon                                                         Case number
                       Tina J Bohannon

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                   Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                  Case 19-22769                       Doc 2          Filed 04/22/19   Entered 04/22/19 16:38:56           Desc Main
                                                                        Document      Page 6 of 6
 Debtor                Patrick R Bohannon                                                         Case number
                       Tina J Bohannon

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $4,470.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $2,730.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                    $7,200.00




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
